DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al (US2019/142878) in view of Columbia Lab (EP1441769).
Graf et al teaches vaginal suppositories comprising lactic acid, probiotics (LAB strains, such as lactobacilli), prebiotic (lactose), and moisturizer (PEG 600 and PEG 4000) (Example 8.2). Gelatin vaginal capsules are also taught (Example 8.1). Graf further teaches the synergistic effects of hydrogen peroxide and lactic acid in situ (¶ 24). 
Graf et al does not teach compositions with hydrogen peroxide.
Columbia Lab teaches vaginal compositions comprising peroxides in amount of 0.1 to 75mg (claims 7 and 8), such as hydrogen peroxide (¶ 29). Columbia Labs further teaches the use of propylene glycol in the formulations (¶ 48).
It would have been obvious to one of ordinary skill in the art to include hydrogen peroxide to the formulations of the primary reference to provide synergistic cleaning properties to the suppositories. Further, given the teaching of Graf et al that the hydrogen peroxide and lactic acid provide synergistic properties, it would have been obvious to optimize their concentrations in order to produce the optimal benefit during vaginal delivery.
Finally, when developing the vaginal suppositories of Example 8.2, it would have been obvious to incorporate the components into a gel, similar to the vaginal capsules of Example 8.1, to provide ease of delivery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612